Case 16-00425-LT13   Filed 12/20/18   Entered 12/20/18 06:27:17   Doc   Pg. 1 of 6
Case 16-00425-LT13   Filed 12/20/18   Entered 12/20/18 06:27:17   Doc   Pg. 2 of 6
Case 16-00425-LT13   Filed 12/20/18   Entered 12/20/18 06:27:17   Doc   Pg. 3 of 6
           Case 16-00425-LT13                   Filed 12/20/18            Entered 12/20/18 06:27:17                    Doc        Pg. 4 of 6




November 21, 2018

Kerry A. Denton
231 4th Ave,Chamber Plaza
Chula Vista, CA 91910

Loan Number:

Dear Kerry A. Denton:

We understand that you are the attorney representing the client referenced in the enclosed document(s). Accordingly,
we are sending the enclosed information to you to provide to your client.

Please review and call us with any questions.

We appreciate the opportunity to work with you.


Home Loan Team
Bank of America, N.A.


Bank of America, N.A. is required by law to inform you that this communication is from a debt collector. If the customer is currently in a bankruptcy
proceeding, or has previously obtained a discharge of this debt under applicable bankruptcy law, this notice is for information only and is not an attempt to
collect the debt, a demand for payment, or an attempt to impose personal liability for that debt. The customer is not obligated to discuss the home loan with
us or enter into a loan modification or other loan-assistance program. The customer should consult with a bankruptcy attorney or other advisor about legal
rights and options.




                                                                                                                                                   C3_9448
         Case 16-00425-LT13             Filed 12/20/18        Entered 12/20/18 06:27:17             Doc      Pg. 5 of 6


                                                                                                        Ferdinand Sarmiento
                                                                                                        Dana R Sarmiento
                                                                                                        2nd Lien Loan number:

                                                                                                        Date
                                                                                                        November 21, 2018
                                                                                                        Customer service
                                                                                                        800.669.6650
         Kerry A. Denton
         231 4th Ave,Chamber Plaza                                                                      Account information
         Chula Vista, CA 91910                                                                          bankofamerica.com

         Ferdinand Sarmiento
         Dana R Sarmiento
         1517 Seabrook Ln
         San Diego, CA 92139-3961




We have important information about the scheduled interest rate and
mortgage payment adjustments for your 2nd lien loan modification.

Our records indicate that you're currently in a bankruptcy proceeding or have received a discharge of this debt
under bankruptcy law. As a result, this communication is being sent for informational and/or compliance
purposes only and should not be construed as an attempt to collect a debt, a demand for payment, an attempt
to impose personal liability or an attempt to modify any applicable bankruptcy plan terms or discharge
injunction. If you have received a discharge of your personal obligation to repay the debt associated with the
referenced loan, Bank of America, N.A. will not take any action against you personally, but has retained the right
to enforce its rights against the property securing this loan.

January 1, 2019 marks 5 year(s) since your mortgage modification through the Making Home Affordable
Modification Program. We want to remind you of some important terms of your mortgage modification that
occur on the 5 year anniversary of your modification.

What you need to know
Your modification includes a scheduled interest rate adjustment that goes into effect on the 5 year anniversary
of your modification through the Home Affordable Modification Program. You're approaching this date on
January 1, 2019 and we want to ensure you are aware of and prepared for the changes. Per the modification
agreement, your loan is subject to interest rate adjustments until it reaches its interest rate cap.

According to the terms of your 2nd lien modification agreement, at the end of the initial fixed-rate term, the
interest rate will increase annually based on the schedule in the modification agreement (see below “Payment
Schedule Table”) until it reaches the interest rate cap. At the end of your initial fixed-rate term, the rate on
your 2nd lien modification will increase to match the current rate on your first lien HAMP modification. On each
subsequent annual anniversary, the rate on your 2nd lien modification will increase by not more than 1.000% to
match the rate on your first lien HAMP modification, until it reaches the 2nd lien interest rate cap.

The payment schedule table below is similar to the one included in your modification agreement. It outlines the
future interest rate changes and corresponding monthly payment amounts (identifying principal and interest,
and estimated escrows) and the effective dates for such changes. Here are some details:
• The amount and effective date of the interest rate increase: Effective on January 1, 2019, your interest rate will
  increase by 2.000%. (See the “Payment Schedule Table” below for your adjusted rate and payment
  information.)
• Amount and due date of your new monthly payment: On February 1, 2019, your new monthly payment will be
  $170.71. Note: Your total monthly payment may include principal and interest amount plus any escrow
  amount (i.e. taxes, insurance and other assessments).



Bank of America, N.A. is required by law to inform you that this communication is from a debt collector. If you are currently in
a bankruptcy proceeding or have previously obtained a discharge of this debt under bankruptcy law, this notice is for
informational purposes only and is not an attempt to collect a debt, a demand for payment or an attempt to impose personal
liability for a discharged debt.
                                                                                                                 PKG_288/C3_12546-7
           Case 16-00425-LT13                     Filed 12/20/18             Entered 12/20/18 06:27:17                     Doc          Pg. 6 of 6




                                                   Payment Schedule Table
               Year        Interest       Interest   Monthly Estimated Total    Payment Number of
                             Rate           Rate     Principal Monthly Monthly Begins On Monthly
                                          Change        and    Escrow Payment*           Payments
                                            Date     Interest Payment
                                                     Payment Amount*
                                                     Amount
              Year 1-5       2.000%     January 1, 2014        $67.02          $0.00          $67.02        February 1,           60
                                                                                                               2014
                                                                            May adjust     May adjust
                                                                            periodically   periodically
            Year(s) 6-18     4.000%     January 1, 2019       $170.71       May adjust     May adjust       February 1,           156
                                                                            periodically   periodically        2019
             Year(s) 19      4.000%     January 1, 2032     $30,039.31      May adjust     May adjust       February 1,            1
                                                                            periodically   periodically        2032


*Your escrow payments, including taxes, insurance and any other assessments, may be adjusted periodically in
accordance with applicable law and therefore, your total monthly payment may change accordingly.

How the New Monthly Principal and Interest Payment was Determined
The schedule of monthly payments was calculated at the time your mortgage was permanently modified. After
the initial fixed-rate period, the rate on your 2nd lien modification increased to match the current rate on your
first lien HAMP modification, until the maximum rate cap was reached. The interest rate will then be fixed for
the life of the loan. The schedule of payments was calculated by also using the existing interest-bearing
principal balance and the remaining number of payments due.

We're here to help
We remain committed to helping you. If you have questions about your new payments, how they were
calculated or if you're concerned about making your new monthly payments, please contact us right away at
1.800.669.6607, Monday through Friday, 7 a.m. to 7 p.m. local time.
You can seek assistance in understanding this notice at no charge by calling the HOPE Hotline number at
888.995.HOPE and asking for MHA help. You may also seek assistance at no charge from U.S. Department of
Housing and Urban Development (HUD)-approved housing counselors by calling 800.569.4287 or accessing the
search tool at hud.gov/offices/hsg/sfh/hcc/fc/ to find a counselor near you. The HUD-approved counselors can
work with you to create a household budget and develop an action plan to help reduce your household debt.
Thank you for being a valued customer. As always, please contact us with any questions or concerns.
MILITARY PERSONNEL/SERVICEMEMBERS: If you are a member of the military, or if you are the spouse, domestic partner or dependent of
a military member, please contact us immediately. The federal Servicemembers Civil Relief Act (SCRA) and/or similar state laws provide
significant protections and benefits to eligible military service personnel. However, military service and/or eligibility under SCRA or similar
state laws may not necessarily prevent actions such as foreclosure or repossession. If you have a loan that is in default, a court may
authorize foreclosure or repossession. If you are having difficulty making your payments, please contact us as soon as possible so we can
discuss any available options. You can apply for benefits and find additional resources, including financial education and information about
how we support those who serve our country, at bankofamerica.com/military. You can reach our Enterprise Military Benefits Unit at
877.345.0693. From outside the U.S., please call us at 817.245.4094. Counseling is also available at agencies such as Military OneSource at
militaryonesource.mil or 800.342.9647 and Armed Forces Legal Assistance at legalassistance.law.af.mil, and through HUD-approved housing
counseling agencies, which you can find at hud.gov/offices/hsg/sfh/hcc/hcs.cfm.




                                                                                                                                           PKG_288/C3_12546-7
